DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election in the reply filed on July 7, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the election of species requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants provided a compliant species election of “hexane-1,6-diamine” wherein n is 6 as a species of “diamine of Formula I” and “polyol/polyether” as a species of “rheologic agent”.
A search for Applicants’ elected species of “hexamethylenediamine” (aka “hexane-1,6-diamine”) retrieved applicable prior art.  See Expert-/STIC-Conducted STN search (conducted in Registry and HCaplus databases of STN), which is enclosed as “SEARCH 6”.
Therefore, the Markush search will not be extended unnecessarily to additional species of “diamine” of formula I in/for/during this Office Action.
Please note that per Markush search practice, the double patent and prior art searches have only been conducted on Applicants’ elected diamine “hexamethylenediamine” / “hexane-1,6-diamine” as claimed by base instant claims 37 and 42.  Prior art and double patent art has not been searched for the full scope of “diamine” of either base claim 37 or 42.
All claims have been examined on the merits.  However, note that the full scope of base claims 37 and 42 have not yet been searched in accordance with Markush search practice.  See explanation, above.
The next Office Action can properly be made FINAL if:
(1)	Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)	Applicants overcome the prior art rejection(s), below, thereby necessitating an extended Markush search following Markush search practice which finds new prior art; and/or 
(3)	Applicants’ claim amendments necessitate new grounds of rejection(s).  Furthermore, MPEP 803.02(III)(D) applies.
Current Status of 16/629,377
This Office Action is responsive to the amended claims of April 11, 2022.
Claims 37-61 have been examined on the merits.  Claims 37-45 and 47-61 are previously presented.  Claim 46 is currently amended.
Priority
Applicants identify the instant application, Serial #:  16/629,377, filed 01/08/2020, as a national stage entry of PCT/US2018/041408, International Filing Date: 07/10/2018, which claims priority from U.S. Provisional Application 62/530,611, filed 07/10/2017.
The effective filing date of the claims is July 10, 2017 since the claims find support in the U.S. Provisional 62/530,611.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/07/2020 and 01/08/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 38-41, 43-54, and 57-61 are objected to as these are dependent claims that improperly begin with “A” or “An”.  Dependent claims customarily should begin with -- The -- .  Please revise accordingly.
Claim 41 is objected to as it currently discloses:  “A composition claim 37”.  However, Applicants need to revise to account for a missing “according to”:  -- The composition according to claim 37 -- .  Please revise accordingly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferably about 1:2” in claim 47 is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As drafted, the artisan does not know whether the ratio 1:2 is a required embodiment of claim 47 or merely exemplary.  Moreover, the artisan does not understand why the ratio 1:2 is preferred, as neither the Specification nor the claims explain the standard for picking the ratio 1:2 as the preferred ratio.
Thus, claim 47 is rejected as indefinite.
This rejection can be rendered moot by either:  (1) deleting “preferably about 1:2” or (2) deleting “preferably” and the broader limitation drawn to “about 1:1 to about 1:4”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37-41, 53, 55, 57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over:
LAUNAG (DE 102009017277 A1).

The instant claims are drawn to a nail polish composition comprising a mixture of an aqueous-organic medium, a diamine, and a rheologic agent to provide thixotropic properties to the composition, wherein the diamine is of Formula I of base claim 37.

Determining the scope and contents of the prior art:
	The reference LAUNAG teaches a nail polish composition (page 1 of 19) comprising a mixture of:  (1) a diamine (page 2 of 19), preferably Applicants’ elected species of diamine of Formula I wherein “n” is 6:  hexane-1,6-diamine (LAUNAG refers to “hexane-1,6-diamine” as “hexamethylenediamine”, which is the preferred diamine-see paragraph [0022] on page 4 of 19, which teaches instant claim 57), which is the active ingredient; and (2) an aqueous-organic medium that can be any of:  mono-ol (page 3 of 19), di-ol (page 5 of 19), or polyol (page 5 of 19), and/or a ketone (page 6 of 19) (teaches claim 39); and (3) a rheologic agent to provide thixotropic properties to the composition (page 12 of 19).
	LAUNAG teaches use of pH regulators (page 12 of 19).  This helps to teach the pH range of base claim 37.  The “pH regulator” is interpreted as synonymous with “buffer” and therefore teaches instant claim 40.
	The phrases “for application to a nail or hoof plate” and “to provide thixotropic property to composition” both constitute intended use limitations.  Nothing precludes the use(s) as claimed.
Furthermore, the reference LAUNAG teaches the rheologic agents:  polyol, a polyether, a polyester, a poly(meth)acrylate, a cellulosic ester, or a combination thereof (pages 5-6 of 19).  This teaches claim 38.
Moreover, LAUNAG teaches the above ingredients used in a nail polish (see, for example, title of LAUNAG and/or paragraph [0001] of page 1 of 19).  This helps teach claim 55.

Ascertaining the differences between the prior art and the claims at issue:
While the reference LAUNAG teaches the various limitations, above, including use of pH regulators (page 12 of 19), it does not teach the weight percentages and pH of the instant claims 37, 41, and 53.  Furthermore, LAUNAG does not teach a method of applying said composition to a nail plate per claim 55.  LAUNAG does not support “non-covalent” of base claim 42, and thus cannot be used to reject claim 42.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of compositions comprising diamines and rheologic agents useful for hardening and healing broken or brittle, weak, and inflexible nail plates or hoofs and possesses the technical knowledge necessary to make adjustments to the compositions to enhance their effectiveness.  Said artisan has also reviewed the problems in the art as regards to use of said compositions and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the teachings of LAUNAG.
	The artisan would find obvious before the date the application was filed with the Office, to modify the teachings of LAUNAG to arrive at the instant invention.
The artisan would be motivated to regulate the pH of the nail or hoof plate composition (as recited/explained, above) in order to enhance the effectiveness of said composition in healing a broken or brittle nail plate or hoof.
	The artisan would expect that the pH of the LAUNAG composition, as described, above, would be regulated, thereby permitting the chemical engineer to produce the composition exhibiting a range of pH values since (1) chemists know how to use pH regulators (aka “buffers”) to do just that, and (2) given that LAUNAG teaches use of a pH regulator to regulate the pH of the composition (see page 12 of 19).
	Furthermore, the artisan would be motivated and expected to optimize the pH values and weight concentrations (wt %) of the ingredients of the LAUNAG composition, above, to find the weight percent/concentration and pH values providing optimal function of the nail polish composition of LAUNAG (see, above, and see LAUNAG page 1 of 19).  See also MPEP 2144.05(II)(A):  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Moreover, neither the Specification nor claims indicate the claimed weight percentages and/or pH values are critical.  Thus, this teaches the weight percentages of claims 37, 41, and 53, and the pH range of claim 37.
	Furthermore, the artisan would be motivated to apply the LAUNAG nail polish composition, above, by all known methods of applying nail polish, which include painting, brushing, dabbing, or applying said nail composition onto the nail plate thereby forming a gel coating for any reasonable drying time needed for the gel coating to harden onto the nail plate.  Nail polish exists to be applied to nail plates.  The artisan would expect that the artisan and end-user would be in the best position to known how long to permit drying to occur, which would encompass a time range such as that of claim 55.  See also MPEP 2144.05(II)(A):  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Moreover, neither the Specification nor the claims indicate the time range of claim 55 is critical.  This teaches claim 55.  The artisan would expect applying any nail polish to a nail plate would harden the nail plate to some degree (thereby “partially hardening/healing” the nail plate), absent evidence to the contrary.  This is sufficient to teach claim 59.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-61 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 37-46 of co-pending child Application No. 17/739,099 (reference application).  The reference claims of October 13, 2022 and the instant claims of April 11, 2022 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 37, drawn to a composition comprising a mixture of an aqueous-organic medium, a diamine, and further comprising an organic acid and rheologic agent, anticipates instant claims 37, 42, and 44, drawn to same.
The phrases “for application to a nail or hoof plate” and “to provide a thixotropic property to composition” of the instant claims each constitute intended use limitations.  Nothing precludes the use(s) as claimed.
Moreover, the reference claim 37’s diamines:  “1,4-diaminobutane”, “1,5-diaminopentane”, and Applicants’ elected “1,6-diaminohexane” each anticipate Formula I of instant claim 37 and 42 wherein n is 4, 5, and 6, respectively.  Moreover, the specific organic acids of reference claim 37 are “mono-, di-, or polyol, ketones, water-soluble terpenoids, DMSO, or a combination thereof” and anticipate instant claim 39.
The rheology agents:  polyol, polyether, polyester, poly(meth)acrylate, cellulosic ether, cellulosic ester, or combinations thereof of reference claim 39 anticipates the instant claim 38 and instant claim 45, drawn to same.
The weight percentages of reference claim 41 anticipates the same of instant claims 37, 41, and 48.  Furthermore, the organic acids of reference claim 37 anticipate those of instant claims 42, 46, and 61.
The molar ratios of reference claim 40 anticipate instant claim 47.
The film former of reference claim 42 anticipates the same of instant claims 49-50.
Furthermore, the surfactant, plasticizer, fatty alcohol, coloring agent, penetrating agent, perfume, preservative, and/or combination thereof of reference claim 43 anticipates the same of instant claims 51-52.
Moreover, the weight concentrations of reference claim 44 anticipate the same of instant claims 53-54.
The methods of reference claims 45-46 anticipate the same of instant claims 55-60.
The reference Specification lines 20-25 of page 8 teach use of a pH buffer, thereby anticipating instant claim 40.  Lines 15-20 of reference Specification page 8 teach maintaining the pH from 6 to about 8, thereby anticipating instant claim 43.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending child reference 17/739,099 cannot be a statutory double patent reference according to the reference claims of October 13, 2022 and instant claims of April 11, 2022.  Thus, a Terminal Disclaimer should resolve this rejection.

Conclusion
No claims are presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625